Citation Nr: 1640921	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-49 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to a disability incurred in service, diagnosed as a possible sleep disorder or seizure disorder.

2.  Entitlement to service connection for glaucoma, to include as secondary to a disability incurred in service, diagnosed as a possible sleep disorder or seizure disorder.
 
3.  Entitlement to service connection for hypertension, to include as secondary to a disability incurred in service, diagnosed as a possible sleep disorder or seizure disorder.
 
4.  Entitlement to service connection for a foot disorder.  

5.  Entitlement to service connection for tinnitus, to include as secondary to a disability incurred in service, diagnosed as a possible sleep disorder or seizure disorder.

6.  Entitlement to service connection for impotence, to include on a secondary basis, as due to disability incurred in service, diagnosed as a possible sleep disorder or seizure disorder.
 
7.  Entitlement to service connection for obstructive sleep disorder, claimed as incurred in service, diagnosed as a possible sleep disorder or seizure disorder.

8.  Entitlement to service connection for bilateral leg and knee disorders.

9.  Entitlement to a compensable rating for athlete's foot, tinea pedis and toenail fungus.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a tumor, now diagnosed as a craniopharyngioma, has been submitted, and if so, whether service connection on the merits is warranted, to include a claim for service connection for a tumor of the pituitary gland, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active Air Force duty from April 1974 to October 1980, including a period of service in Thailand.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  For the reasons discussed below, the issues on appeal are more accurately stated as set forth on the title page of this decision.

The Veteran testified at a Videoconference Hearing before the undersigned in December 2010.  A transcript of the hearing is of record.

In February 2016, the Veteran sought increased ratings for his service-connected disabilities.  The electronic record reflects that a rating decision was issued in May 2016.  There is no indication in the record that the Veteran has disagreed with any aspect of that rating decision, and no issue raised in the February 2016 claim is before the Board for appellate review at this time.

In April 2016, the Veteran sought enrollment as a catastrophically disabled Veteran.  The electronic record does not reflect that this request has been adjudicated.

In April 2014, the Board remanded the matters listed on the title page of this decision, with the exception of the claim of entitlement to service connection for a thyroid disability, to the AOJ for further evidentiary development.  For the reasons discussed below, the issues on appeal are more accurately stated as listed on the title page of this decision.

In its April 2014 Remand, the Board noted that the lay and medical evidence had raised a claim for service connection for residuals of tumor removal, as well as claims for service connection for blurred vision secondary to tumor removal and for a temporary total rating for service-connected headaches.  The Board directed the RO to address those claims.  

By a Deferred rating Decision issued in May 2014, the RO determined that a claim for service connection for "a tumor" had been adjudicated in September 2003, and there was no need to readjudicate the claim.  To the extent that the RO differentiated between the claim for service connection for a tumor diagnosed as a craniopharyngioma and the claim for service connection for residuals of a pituitary tumor, the RO did not issue notice to the Veteran regarding a May 2014 decision that there was no new and material evidence to reopen a claim for service connection for a tumor (craniopharyngioma).  

To the extent that the AOJ denied the Veteran's claim that a brain tumor was first manifested in service by such symptoms as headaches, sleep disability, seizure disability, psychiatric disability, or other symptoms, the Veteran has continuously disagreed with denial of that claim.  The Board has jurisdiction to remand both the determination that there was no new and material evidence to reopen a claim for service connection for a brain tumor, and the denial of service connection for a pituitary tumor, as the Veteran has disagreed with those determinations, but no SOC has been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As the United States Court of Veteran's Appeals has held in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant makes a claim, he is seeking service connection for symptoms regardless of the medical diagnosis assigned for those symptoms.  The Veteran has claimed that symptoms manifested in service, including headaches, blurred vision, sinusitis, a sleep disorder, a seizure disorder, or a psychiatric disorder, continued after service and were eventually diagnosed as a craniopharyngioma or a tumor interconnected with his pituitary gland.  The essence of the claim the Veteran is trying to make, that is, a claim for service connection for a brain disability that began in or as a result of service, must be addressed before appellate review of the claims on appeal can be completed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Tumor of Pituitary Gland - Craniopharyngioma

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  

At his 2010 hearing, the Veteran testified that he had some sort of disorder during service which recurred following service.  Medical evidence of an indication of a possible association between in-service symptoms and post-service symptoms, the third element of the criteria for service connection, is satisfied by competent evidence, including reports of 2013 private treatment and reports of VA examinations in 2014, showing post-service treatment for a condition medically thought to have a possible association with symptoms treated in military service.  38 C.F.R. § 3.159(c)(4).  The evidence meets the low threshold, and "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has presented a complex medical history, with a variety of symptoms in service, for which various diagnoses were assigned.  Post-service, the Veteran had long history of headaches, and service connection has been granted for that symptoms.  After a period of more than 20 years, the Veteran presented a variety of symptoms, including headache, thought possibly to be a tumor of the sella turcica.  See 2005 treatment records.  

Eventually, in 2013, a craniopharyngioma was diagnosed.  Some private and VA treatment records and opinions of VA examiners indicate a possibility that the craniopharyngioma removed in 2013 may have been symptomatic, at least as to headaches, for many years, possibly dating back to the Veteran's service.  See, e.g., January 2005 private treatment note from North Oaks (expressing an opinion that, although Veteran's migraines were initially not thought to be related to his brain disease, this impression was changed when the migraines returned after initially abating under clinical observation.); MRI report of January 4, 2005 (noting that a lesion adjacent to the sella turcica was unchanged since several prior MRI examinations, and noting that the current acute headaches would describe an acute or chronic syndrome from some pathology at or near the pituitary site").  

Considering the above, the Board finds that, to the extent that the denial of service connection for a "tumor" rests on a May 2014 finding that the claim was previously denied, the RO must consider whether new and material evidence has been submitted to reopen a claim for service connection for a brain tumor, and must notify the Veteran of the decision.

To the extent that the RO determined, in a July 2014 rating decision, that service connection for residuals of removal of the pituitary gland was not warranted, because there was no diagnosis of a pituitary gland tumor in service, contemporaneous medical examination and a medical opinion are required to address that claim.  The medical evidence and lay assertions surrounding the Veteran's 2013 and later treatment reflect that 2013 opinions raised a possibility that a craniopharyngioma was manifested in service, variously diagnosed as a sleep disorder, sleep paralysis, or a seizure disorder, among other possible diagnoses.  

Moreover, in September 2014, just a few days after the final Supplemental Statement of the Case (SSOC) was issued, the Veteran provided military personnel records showing that the Veteran was stationed at U-Tapao Royal Thai Air Force Base from August 1975 to April 1976.  Regulations applicable to presumptions of exposure to herbicides reflect that Air Force Veterans who served at that Air Force Base in Thailand between February 1961 and May 7, 1975, may have been exposed to herbicides (emphasis added).  The RO/AMC should attempt to obtain and review the Veteran's military personnel records; and then undertake any additional development necessary under M21-1MR for to determine whether or not any presumption of exposure is applicable to the Veteran's period of service from August 1975 to April 1976.  Such information must be made available to examiners and must be addressed in an SOC or SSOC.

Intertwined Disabilities

Due to the nature of the Veteran's pituitary gland tumor claim and the request to reopen a claim for service connection for a tumor, the Board finds that it is prudent to abstain from adjudicating the Veteran's claim for sinusitis, an eye disability to include glaucoma, hypertension, a foot disability, tinnitus, impotence, and obstructive sleep disorder or sleep impairment disability, as a decision on the issue of a pituitary gland tumor and request to reopen a claim for a brain tumor, may have a significant impact on these issues.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

Compensable rating for athlete's foot, tinea pedis and toenail fungus

The Veteran most recent examination for athlete's foot, tinea pedis and toenail fungus is, in part, inadequate.  The examiner in commenting on the type of treatment the Veteran is receiving for his onychomycosis listed "unknown prescription topical antifungal."  The Board notes that the type of medication used on the Veteran's onychomycosis could have an impact on his disability rating.  Additionally, the Board recognizes that the order in which the Board requested that the directives be completed was not adhered to by the AOJ; thus, medical treatment records were collected after the VA examination of the Veteran's foot.  

The Board notes what appears to be some contradiction between the Veteran VA examination on May 15, 2014 and May 21, 2014.  The May 15, 2015 VA examination noted persistent mycosis of toenails and foot and dermatophytosis bilaterally with pain.  Unfortunately, the May 21, 2014 examination provides only a diagnosis of tinea pedis/onychomycosis from 1974 without addressing the VA examination from a week prior.  

The Board reasons this contradiction between examination, the lack of explanation on the type of medical treatment noted in the May 21, 2014 examination, and the VA treatment records which were collected after the VA examination, all require that a separate VA examination be conducted on this issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Service Hospital Records

After a thorough review of the Veteran's record, the Board is not persuaded that VA has fulfilled its duty to assist the Veteran in collection of service hospital records (SHRs).  38 C.F.R. § 3.159(c).  It is important to note that the military branches of service define service treatment records (STRs) as outpatient treatment records and discharge summaries of inpatient care only.  STRs do not include full inpatient treatment records.  See VBA Fast letter No. 13-09 (Apr. 26, 2013).  

An August 29, 1979 STR notes that the Veteran was transferred to the Neurology Service at Wilford Hall Medical Center for further evaluation of sleep paralysis.  The record does not contain any evidence that any action has been taken to obtain and associate any hospital records from Wilford Hall Medical Center in from August 1979 to October 1980, the date of the Veteran's separation.

Outstanding Private Medical Records

In July 2014 VA was notified by the Med South Record Management Center that the Veteran's request for records from Post Acute Medical at Hammond LLC was not completed because the patient's signature on the authorization did not match the signature of record.  The Board notes that the Veteran has become blind during the protracted pendency of this claim.  This circumstance has undoubtedly affected the Veteran's signature.  The AOJ should take reasonable action to contact the Veteran, through the individual who acts on his behalf, has a power of attorney, or is recognized by VA to assist the Veteran.  The Veteran should be advised of the methods by which he may submit a valid signature and the AOJ should identify how it can assist in this effort.  See 38 C.F.R. § 3.159(c)(1) (VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.)  

After additional development discussed above has been completed, to the extent possible, then the AOJ should readjudicate any matter remaining on appeal, such as the claims for service connection for bilateral leg and knee disabilities.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the Veteran's military personnel records and then undertake any additional attempts to obtain military personnel records or other development necessary to determine whether the Veteran may have been exposed to herbicides during his August 1975 to April 1976 service at U-Tapao Airfield, Thailand.  

2.  After completing any development deemed necessary, the AOJ should review the May 2014 Deferred Rating Decision which denied reopening of a claim for service connection for a "tumor" as separate from a claim for service connection for residuals of a pituitary gland tumor.  The AOJ should notify the Veteran of the decision.

3.  The AOJ should ensure that all available service hospital records from all periods of verified active duty service have been associated with the claims file.  In particular, the Board is interested in hospital records from Wilford Hall Medical Center from August 1979 to October 1980, the date of the Veteran's separation.

4.  Request that the Veteran, with the assistance of another, identify the names, addresses, and approximate dates of treatment by VA and non-VA health care providers who have treated him for a claimed disability.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

With appropriate authorization from the Veteran, another attempt should be made to obtain clinical records from the current custodian of records from "Med South" or "Post Acute Medical" at Hammond LLC.  

If the Veteran does not provide a response indicating that another individual has assisted him, the Veteran's representative should be asked to assist the Veteran.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

5.  The AOJ should determine whether additional VA medical records which predate 1998, such as physical copies of outpatient treatment records during that period, are available.

VA treatment records (hard copy or electronic) from November 2015 to the present should be associated with the claims file.

If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

6.  After the above development is accomplished, the AOJ should schedule the Veteran for an appropriate VA examination for his ATHLETE'S FOOT, TINEA PEDIS, AND TOENAIL FUNGUS.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  The examiner should determine the nature and severity of the Veteran's ATHLETE'S FOOT, TINEA PEDIS, AND TOENAIL FUNGUS.

The examiner should request that the Veteran, or an individual assisting him, indicate whether the Veteran has been actively treated for athlete's foot, tinea pedis and toenail fungus, to include use of over the counter medication in the type of medication.  Information as to the type of medication (brand name and route-topical (ointment, cream) or oral) should be requested.  

7.  After the development listed in paragraphs #1 - #4 is accomplished, schedule the Veteran for an appropriate VA examination(s) or claims file review with an ENDOCRINOLOGIST and/or NEUROSURGEON or similarly specialized expert(s) in the diagnosis, pathology, and treatment of tumors of the brain/pituitary gland.  

A notation that review of the electronic claims folder has taken place should be made in the report.  All studies, tests, and evaluations should be performed as deemed necessary by the reviewer/examiner, and the results of any testing must be included in the examination report.  The examiner should be advised of the RO's determination regarding the Veteran's contention that he was exposed to herbicides at U-Tapao Airfield, Thailand, from August 1975 to April 1976, and of the VA regulations and policies applicable to the determination.

(A)  After considering the pertinent information in the record in its entirety, the examiner is asked to provide an opinion as to the likely etiology and likely onset of the Veteran's tumor of pituitary gland (craniopharyngioma).  The examiner is asked to opine as to whether it is at least as likely as not, i.e., whether there a 50 percent or greater probability, that a growth in the brain noted in 2005 or a craniopharyngioma resected in 2013 was first manifested during or is the result of the Veteran's active duty from 1974 to 1980, or is otherwise etiologically related to the Veteran's active service or any incident therein, to include exposure to herbicides (Agent Orange), if shown.

In providing an opinion, the examiner should comment on:
      (i). A May 1978 Consult report where the Veteran was seen for recurrent symptoms of sensation of "freezing up" and inability to move, and August 1979 neurological consult for what was believed to be sleep paralysis.  
      (ii). A September 1980 Report of Medical History, reflecting report of severe and frequent headaches.  
      (iii). A June 1979 STR wherein the veteran was seen for what the clinician thought may be a seizure disorder.
      (iv). A January 2005 treatment note from North Oaks treating facility (examiner noted that history of severe migraines since separation from service, initially not thought to be related to his brain disease, opining that this impression was changed when the migraines returned after initially abating under clinical observation)  
      (v). A January 4, 2005 MRI interpreted as showing that a lesion adjacent to the sella turcica was unchanged (since several prior MRI examinations) and the comment that the "current acute headaches would describe an acute or chronic syndrome from some pathology at or near the pituitary site."

(B).  If it is at least as likely as not that a growth or tumor in the Veteran's brain found in 2005 and resected in 2013 was related to/first manifested during the Veteran's service, the examiner should address whether it is at least as likely as not, i.e., whether there is a 50 percent probability or greater, that a claimed disability or symptom, to include sinusitis, an eye disability, hypertension, foot disability, tinnitus, impotence, a sleep disorder, or other symptom or disability included in this appeal, is related to a craniopharyngioma or residuals of surgery treatment of craniopharyngioma, or is otherwise etiologically related to the Veteran's active service.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

If a requested opinion cannot be rendered because the limits of medical knowledge have been exhausted, the examiner should state whether additional testing or information could be obtained that would lead to a conclusive opinion.  Additional evidentiary development suggested by the examiner(s) should be undertaken so that a definite opinion can be obtained.  

8.  Ensure that the examination report complies with this remand, and the questions presented in this request, and addressed each claim discussed in this Remand.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

9.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues remanded.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a SSOC and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    


_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

